Citation Nr: 1112096	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for cystic acne with adenitis suppurativa of the axillae, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO continued a 60 percent rating for cystic acne with adenitis suppurativa of the axillae.  In July 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

In his February 2006 substantive appeal, the Veteran requested a Decision Review Officer (DRO) hearing at the RO.  The report of an October 2006 DRO conference is of record.

In February 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development of the evidence.  After completing some of the requested development, the AMC continued the denial of a rating in excess of 60 percent for cystic acnes with adenitis suppurativa of the axillae (as reflected in the August 2008 supplemental SOC (SSOC)), and returned the matter on appeal to the Board for further appellate consideration.

In a November 2009 decision, the Board denied the claim for a rating in excess of 60 percent for cystic acne with adenitis suppurativa of the axillae, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  The Veteran appealed the November 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.


REMAND

In light of points raised in the parties' Joint Motion, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

As noted in the Joint Motion, the Board remanded the Veteran's claim in February 2008, in part, to obtain outpatient treatment records from the VA Medical Center (VAMC) in Philadelphia since October 2006.  In the Joint Motion, the parties agreed that in the Board's subsequent November 2009 decision, the Board failed to recognize that VA did not fully comply with the February 2008 remand directives, in that further VA outpatient treatment records were not obtained, nor was it indicated that such records did not exist.  

Thus, the parties concluded that the Board's November 2009 failed to comply with the February 2008 remand instructions.  Accordingly, another remand is necessary to obtain and associate with the claims file outpatient treatment records from the Philadelphia VAMC since October 2006, or to indicate that such records do not exist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment from VAMC Philadelphia since October 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate, as well as whether a higher rating is warranted on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the Philadelphia VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since October 2006. The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence and legal authority (to particularly include 38 C.F.R. § 3.321(b)(1)).

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


